Citation Nr: 1124714	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1978.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran testified before the undersigned Veteran Law Judge (VLJ).  A copy of the transcript is associated with the claims folder.


FINDINGS OF FACT

1.  A hearing loss disability of the right ear is attributable to service.

2.  A hearing loss disability of the left ear is not shown.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  A left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1154(a), 5103(1), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Certain diseases, such as organic diseases of the nervous system, shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  

The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service treatment records include service entrance examination dated January 1971, which shows normal clinical evaluation and a history of ear, nose, and throat (ENT) problems.  The examiner noted that the ENT problems were related to tonsillitis.  This examination shows ISO audiometric findings in decibels at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz as follows:

HERTZ
500
1000
2000
3000
4000
Right
20
10
30
30
10
Left
30
15
5
15
10

On examination in January 1971, the Veteran was found qualified for enlistment/induction.

Service treatment records reflect no complaint of hearing loss, or report of injury to the ear or hearing.

Report of separation examination dated January 1978 reflects normal clinical evaluation of the ears.  The Veteran reported a history of hearing loss; the examiner commented that there was a slight decrease in overall acuity noted by the Veteran after his return from Vietnam.  Clinically, no hearing defect was noted.  

Audiometric findings in decibels at the frequencies 500, 1000, 2000, 3000, 4000, and 6000 Hertz were as follows:

HERTZ
500
1000
2000
3000
4000/6000
Right
10
0
0
5
20/10
Left
30
15
5
15
10/0

Service personnel records show that the Veteran was an equipment storage specialist.  These records show no awards or medals indicative of combat service.

In October 2006, the Veteran filed an original claim for compensation.  He reported having bilateral hearing loss due to trauma in service.  He explained that he was infantry and worked rifle ranges as a guide for instructing student during his first enlistment from 1971 to 1974.  He reported treatment at VA facilities in Dayton and Lake City.

In May 2007, the Veteran argued that he had hearing loss disability due to "the constant use of weapons in Vietnam," acoustic trauma.  He submitted a service document showing that he had a desire to learn more about the infantry field.

Report of VA examination dated March 2008 reflected that the examiner reviewed the claims file and noted that the Veteran had normal hearing bilaterally at separation audiogram.  His chief complaint was hearing loss and tinnitus.  By history, he was exposed to rocket and gunfire noise in Vietnam.  He denied post service noise exposure.  

The audiological evaluation in pure tone thresholds, in decibels, showed as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
20
25
RIGHT
15
15
15
20
35

Speech recognition ability was 96 percent in the right ear and the left ear.  The diagnosis was right side sensorineural hearing loss, mild, in the right ear.  The left ear hearing was described as clinically normal.  

The examiner opined that hearing loss was less likely as not caused by noise trauma in service because he had normal audiogram findings at service separation.  The examiner conceded that the Veteran had had "some noise exposure" in Vietnam.

In May 2008, the Veteran reported noise exposure in service without adequate hearing protection during basic training and in Vietnam from rocket attacks and continuous rifle fire noise.  He attached a "Summary of Institute of Medicine Report," which indicated that hazardous noise exposure can occur through training, routine operations, or combat, and that there was a "high probability of noise-induced hearing loss associated with military service."

At a videoconference hearing in December 2009, the Veteran testified that he had hearing loss bilaterally due to acoustic trauma in service.  He noted exposure to loud noises from large aircraft landing and taking off from Da Nang Airbase, exposure to rocket attacks while at Da Nang Airbase, and firing range noise, which both caused hearing damage.  He indicated that his hearing problems began after a rocket attack on the Da Nang Airbase, which caused immediate ringing in his ears.  He denied seeking out medical attention.  He reported continuing problems since that event.

VA treatment records for the period from October 2000 to March 2011 reflect no complaints or evaluation of hearing problems.

Report of VA examination dated November 2010 reflected, by history, exposure to rocket explosions, jet noises, and firing ranges without hearing protection.  The audiological evaluation in pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
30
35
RIGHT
20
25
15
45
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The diagnosis was right side sensorineural hearing loss.  The left ear hearing was described as normal for VA purposes under 38 C.F.R. § 3.385.  

The examiner opined that hearing loss was less likely as not (less than 50/50 probability) caused by or the result of military noise exposure.  This opinion was predicated on review of the claims file, which showed normal hearing in both ears on the separation audiogram although threshold shifts were noted; and the absence of scientific evidence to support delayed onset of noise induced hearing loss.  The examiner noted that acoustic trauma in service was conceded.

Left Ear

The preponderance of the evidence is against service connection for hearing loss disability of the left ear.  Although hearing loss is shown in service along with threshold shifts, service separation audiometric findings reflect hearing within normal limits.  Moreover, there is no current hearing loss disability of the left ear under 38 C.F.R. § 3.385.

The Board notes that hearing loss and hearing loss disability are not equivalent for the purpose of obtaining VA compensation benefits.  As indicated above, 38 C.F.R. § 3.385 requires that certain audiometric findings are shown.  Notwithstanding acoustic trauma in service, the regulatory criteria establishing the existence of a hearing loss disability are not met.  Therefore, service connection for left ear hearing loss disability is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Right Ear

As for hearing loss of the right ear, the Board finds that the weight of the evidence supports service connection for right ear hearing loss disability based on continuity of symptomatology since service.

The record reflects both the presence of a hearing loss disability as defined by 38 C.F.R. § 3.385 and exposure to acoustic trauma in service.  Although hearing was within normal limits at service separation in 1978, the Veteran reported hearing loss on the history portion of that examination.  This coupled with his sworn testimony of continuity of hearing loss symptoms since service-in particular since a rocket attack while in Vietnam-weigh in favor of the claim.

The Board notes that the Veteran is competent to report hearing problems to include decreased hearing acuity in and since service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Although there are no documented complaints of hearing loss during the more than 25 years between service and his VA claim, the Veteran appears credible.  His history of noise exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Furthermore, service separation examination noted decreased hearing acuity following Vietnam service.  

As such, the history provided contemporaneous with service separation examination appears consistent with the history given in connection with the current claim.  Therefore, the Board finds the Veteran's sworn testimony and statements highly probative as to the onset of hearing loss symptoms.

Accordingly, in view of the competent and credible evidence of continuity of hearing loss symptoms since service, coupled with the evidence showing a current hearing loss disability, the evidence weighs in favor of service connection for hearing loss disability of the right ear.

The Board acknowledges that VA examinations in 2008 and 2009 reflect that it was less likely than not that the current hearing loss disability was related to acoustic trauma in service.  However, the Board finds that these opinions have less probative value with regard to the issue of continuity of symptomatology.  This is because the VA examiners did not consider the credible history of continuing symptoms of hearing loss since service.  

The VA examiners did not focus on this history and determined that the current hearing loss disability was of post-service onset, unrelated to in-service acoustic trauma.  No basis was provided for not addressing the history of continuity of hearing loss symptoms since service.  

The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise or lacks a full rationale.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  Therefore, the Board finds that the negative medical opinions have less weight in this matter.

Finally, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.  VA sent him a letter dated November 2006 notifying him of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Notice of the disability rating and effective date elements was also provided.  VA provided notice prior to the initial adverse determination.  Therefore, the duty to notify has been met as to both timing and content.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records and VA medical records.  All these records have been associated with the claims file.  It is noted that the Veteran reported generally having had VA treatment.  The Board remanded this case, in part, in June 2010 so that these records could be obtained and considered in the present matter.  In accordance with the Board's remand, the records were obtained.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the Veteran medical examinations in March 2008 and more recently in November 2010.  The Board notes that there has been no allegation that either VA examination was inadequate.  The Board observes the 2011 VA examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the examination reports are sufficiently detailed with recorded history and clinical findings.  Specifically, the examinations were conducted by a medical professional in the field of audiology, and the associated reports reflect review of the claim file and the history of the present illness.  Therefore, the Board concludes that he was afforded an adequate examinations in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


ORDER

Service connection for a right ear hearing loss disability is granted.

Service connection for a left ear hearing loss disability is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


